DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The preliminary amendment filed 7/29/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the use of “may” language in the limitation “so that the inner part may elastically deform temporarily during insertion into the outer part” in lines 11-12 of the claim renders the claim indefinite as it is not clear if the inner part must is configured to elastically deform temporarily during insertion into the outer part-- to remove the indefinite terminology.

Claims 2-3, 5, and 9-10 are rejected due to their dependence on indefinite Claim 1.

Regarding claim 4, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, Claim 4 recites the broad recitation “wherein a rough portion covers at least 70 … of the respective surface” in lines 2-3 of the claim, and the claim also recites “preferably at least 80%... of the respective surface”, “more preferably at least 90% … of the respective surface”, and “most preferably at least 95%, of the respective surface” in lines 2-3 of the claim which are the narrower statements of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the 
In this case, it is unclear if the rough portion is required to cover at least 70% of the respective surface in order to infringe on Claim 4, or if direct infringement of Claim 4 only occurs when the rough portion covers at least 80%, 90%, or 95% of the respective surface, rendering the scope of the claim unascertainable. For the purpose of examination, the Examiner has interpreted Claim 4 as requiring only that the rough portion cover at least 70% of the respective surface.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wegrzyn et al. (US 6,019,477, previously listed on the IDS filed 7/29/2021, hereinafter “Wegrzyn”) in view of Applicant’s Admitted Prior Art (see Applicant’s Specification, pg. 4, lines 8-19, hereinafter “APA”).
Regarding claim 6, Wegrzyn teaches a method of manufacturing an adjustable light source holder (spherical lighting heads 42a, 42b; see Figs. 1-5, 9-12, 14; col. 3, 
However, the teachings of Wegrzyn fail to disclose or fairly suggest the method comprise concurrent fused deposition modelling the inner and outer parts with the inner part positioned inside the outer part. 
APA teaches fused deposition modelling is conventionally used to manufacture the components of a device (see pg. 4, lines 8-19 of the Specification, which states fused deposition modelling or FDM is commonly used in production applications).


Regarding claim 7, although the combined teachings of Wegrzyn modified by APA fail to specifically disclose the concurrent fused deposition modelling is designed such that the inner part cannot be disassembled from the outer part, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to modify the method of Wegrzyn by designing the concurrent fused deposition modelling so that the inner part cannot be disassembled from the outer part, since it has been held that forming in one piece a structure which has formerly been formed in two, or more pieces, involves only routine skill in the art. See In re  Larson, 144 USPQ 347, 349 (CCPA 1965). In this case, modifying the method of Wegrzyn by designing the concurrent fused deposition modelling so that the inner part cannot be 

Regarding claim 8, Wegrzyn as modified teaches wherein the rough portions of the inner and/or outer parts are formed during the fused deposition modelling (the outer part 90 includes radial fingers 100a, 100b, 100c, and 100d which define an inner surface bearing resiliently against an outer surface of the inner part 50, with engagement surfaces of the inner part, the fingers on the outer part, or both, all provided with roughened or textured features to increase the amount of frictional engagement therebetween; see Figs. 8-12, 14; col. 4, lines 7-28; the Examiner notes that since the rough portions on both the outer part 90 and the inner part 50 are integral with the respective outer and inner parts, these rough portions are considered to have been formed during the same manufacturing process that produced the outer and inner parts themselves).

Allowable Subject Matter
Claims 1-5 and 9-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “An adjustable light source holder, comprising an inner part, in the form of a partly spherical shell, configured to house a light source; an outer part, in the form of a partly spherical shell, configured to house and interact with the partly spherical shell of the inner part to lock the inner part into place in the outer part; wherein the inner part is tiltable relative to the outer part about an arbitrary tilt axis; wherein the outer part is made from a rigid material and the inner part is made from an elastic material so that the inner part may elastically deform temporarily during insertion into the outer part; and wherein an outer surface of the inner part and/or an inner surface of the outer part comprises a rough portion for providing frictional engagement between the inner and outer parts” (emphasis added).
The closest Prior Art, Wegrzyn (US 6,019,477), lacks the teaching of the outer part being formed of a rigid material and the inner part being formed from an elastic material which is temporarily elastically deformed while being inserted into the outer part, as required by Claim 1. Further, although Rincover et al. (US 6,626,554, hereinafter “Rincover”) teaches an adjustable light source holder comprising an inner part in the form of a partly spherical shell which is formed of a rigid material and houses a light source, and an outer part formed of an elastomeric material which houses the inner part therein (see Rincover, Figs. 1-10; Abstract; col. 4, lines 34-58; col. 5, lines 21-40, 66-67; col. 6, lines 1-46), it would not be obvious to reverse the materials of the inner and outer parts of Rincover to form the outer part of the rigid material and the 
Accordingly, although adjustable light source holders are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitations in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in Claim 1.

Claims 2-5 and 9-10 depend on Claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of adjustable light source holders. In particular, all of the listed references include a spherical or partially spherical inner housing structure containing a light source, the inner housing structure being pivotable or rotatable relative to a complementary shaped outer housing structure that houses the inner housing structure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609. The examiner can normally be reached Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875